  Case 3:19-cv-00764-X Document 211 Filed 12/02/19                Page 1 of 3 PageID 6675


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


VEROBLUE FARMS USA, INC.,

               Plaintiff,                           Case No. 3:19-cv-00764-X

       v.

LESLIE A. WULF, BRUCE A. HALL,
JAMES REA, JOHN E. RAE, KEITH
DRIVER, CANACCORD GENUITY LLC,
CHRISTINE GAGNE, and SEAN MANIACI,

               Defendants.


                 CANACCORD GENUITY LLC’S MOTION TO DISMISS

       Pursuant to Federal Rules of Civil Procedure 8, 9, 12(b)(2), 12(b)(3), and 12(b)(6),

Canaccord Genuity LLC (“Canaccord”) moves to dismiss the Second Amended Complaint filed

by Plaintiff VeroBlue Farms USA, Inc. (“VBF”) in its entirety. As shown in Canaccord’s

Memorandum in Support filed herewith, this Court lacks personal jurisdiction over Canaccord,

this Court is an improper venue for VBF’s claims against Canaccord, and the Second Amended

Complaint fails to state a claim upon which relief can be granted as to Canaccord.

       WHEREFORE, Canaccord respectfully requests that this Court grant its Motion to Dismiss

the Second Amended Complaint and dismiss VBF’s causes of action with prejudice.




                                                1
Case 3:19-cv-00764-X Document 211 Filed 12/02/19     Page 2 of 3 PageID 6676


Dated: December 2, 2019            Respectfully submitted,

                                   /s/ Anthony S. Fiotto
                                   Anthony S. Fiotto (Admitted Pro Hac Vice)
                                   (MA BBO #558089)
                                   GOODWIN PROCTER LLP
                                   100 Northern Avenue
                                   Boston, MA 02210
                                   Tel.: (617) 570-1000
                                   Fax: (617) 523-1231
                                   AFiotto@goodwinlaw.com

                                   Eric D. Lawson (Admitted Pro Hac Vice)
                                   (MA BBO #687400)
                                   GOODWIN PROCTER LLP
                                   The New York Times Building
                                   620 Eighth Avenue
                                   New York, NY 10018
                                   Tel.: (212) 813-8800
                                   Fax: (212) 355-3333
                                   ELawson@goodwinlaw.com

                                   Peter D’Apice
                                   Texas Bar No. 05377783
                                   STUTZMAN, BROMBERG, ESSERMAN &
                                   PLIFKA, P.C.
                                   2323 Bryan Street, Suite 2200
                                   Dallas, Texas 75201
                                   Tel.: (214) 969-4900
                                   Fax: (214) 969-4999
                                   dapice@sbep-law.com

                                   Counsel for Canaccord Genuity LLC




                                   2
  Case 3:19-cv-00764-X Document 211 Filed 12/02/19                  Page 3 of 3 PageID 6677


                                CERTIFICATE OF SERVICE

        I hereby certify that on December 2, 2019 a correct copy of the foregoing was electronically
filed and served on all parties of record via the Court’s CM/ECF system.

                                                     /s/ Anthony S. Fiotto
                                                     Anthony S. Fiotto




                                                 3
